FILED
                           NOT FOR PUBLICATION                                AUG 11 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30195

              Plaintiff - Appellee,              D.C. No. 2:12-cr-02001-RMP-1

  v.
                                                 MEMORANDUM*
SALVADOR PULIDO VALENCIA,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 13-30197

              Plaintiff - Appellee,              D.C. No. 2:12-cr-02001-RMP-2

  v.

VICTOR HUGO SANTA CRUZ
BARRIGA,

              Defendant - Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Washington
             Rosanna Malouf Peterson, Chief District Judge, Presiding

                        Argued and Submitted July 9, 2014

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                Seattle, Washington

Before: ALARCÓN, KLEINFELD, and MURGUIA, Circuit Judges.

      Salvador Pulido Valencia and Victor Hugo Santa Cruz Barriga appeal the

district court’s denial of their motions to suppress. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

1.    We conclude that reasonable suspicion supported the stop of the truck. See

United States v. Palos-Marquez, 591 F.3d 1272, 1274-75 (9th Cir. 2010). The

investigating officers reasonably suspected that the truck’s occupants were acting

with a methamphetamine supplier and were on their way to meet with the

cooperating methamphetamine purchaser to complete a methamphetamine sale.

2.    The stop was also reasonable in its duration. Once the cooperating source

identified the driver and passenger, the officers had probable cause to search the

truck and therefore to detain the driver and passenger until the search warrant

arrived. See Chambers v. Maroney, 399 U.S. 42, 50-52 (1970) (holding that seizing

and holding a car on probable cause until a search warrant is obtained is reasonable

under the Fourth Amendment).

3.    Even assuming that Officer Lee deliberately or recklessly did not tell Agent

Leahy about the negative drug dog sniffs, the omitted drug dog sniffs were not

material. See Franks v. Delaware, 438 U.S. 154, 156 (1978); United States v.

Stanert, 762 F.2d 775, 781 (9th Cir. 1985) (extending Franks to deliberate or
reckless omissions). In light of the totality of the circumstances, the probable cause

affidavit still would have established a “fair probability” that contraband would be

found in the truck, even if the negative sniffs were included. See Illinois v. Gates,

462 U.S. 213, 238 (1983).

      AFFIRMED.